Citation Nr: 1024068	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-24 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to January 
1946 and from October 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The December 2004 rating decision denied 
the Veteran's application to reopen his claim for entitlement 
to service connection for a right knee disorder because the 
evidence submitted was not new and material.

The Veteran was afforded hearings before a decision review 
officer (DRO) in April 2005 and July 2006.  Copies of the 
transcripts have been associated with the record. Although 
the Veteran was scheduled to testify at a Board hearing in 
July 2007, the Veteran failed to report for the hearing.  To 
the Board's knowledge, the Veteran has not provided an 
explanation as to who he was unable to appear for the 
scheduled hearing and has made no attempt to reschedule the 
hearing.  Accordingly, the Board will proceed to a decision 
on this appeal as if the request had been withdrawn.  See 38 
C.F.R. § 20.704(d).

In April 2009, the Board remanded the Veteran's claim.  The 
agency of original jurisdiction (AOJ) continued the previous 
denial of the claims in a February 2010 supplemental 
statement of the case (SSOC).  Accordingly, the Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between a current right 
knee disability and either period of active service or that a 
right knee disability that preexisted either period of active 
duty was aggravated by the Veteran's active military service.


CONCLUSION OF LAW

A current right knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
right knee disability.  In the interest of clarity, the Board 
will discuss certain preliminary matters.  The issue on 
appeal will then be analyzed and a decision rendered.

Stegall concerns

In April 2009, the Board remanded this claim and ordered the 
AOJ to provide proper notice to the Veteran under the 
Veterans Claims Assistance Act of 2000 (VCAA), and to 
schedule the Veteran for a VA examination.  The Veteran's 
claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was 
provided appropriate VCAA notice.  This will be discussed in 
greater detail below.  Additionally, he underwent a VA 
examination in July 2009, a report of which has been 
associated with his claims folder.  The Veteran's claim was 
subsequently readjudicated via the February 2010 SSOC.  

In light of the foregoing, the Board concludes that the prior 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by 
letters mailed in April 2004 and August 2004, and notice with 
respect to the effective-date element of the claim by letters 
mailed in March 2006, April 2006, and June 2009.  Although 
the March 2006, April 2006, and June 2009 letters were 
provided after the initial adjudication of the claim, the 
Board finds that the Veteran has not been prejudiced by the 
timing of these letters.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim in 
December 2006 and February 2010 SSOCs.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  The pertinent evidence of record 
includes the Veteran's statements, service treatment records, 
as well as VA and private treatment records.  

The Veteran was afforded a VA examination in July 2009.  The 
examination report reflects that the examiner interviewed and 
examined the Veteran, reviewed his claims folder, reviewed 
his past medical history, documented his current medical 
conditions, and rendered appropriate diagnoses consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the VA examination report is 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA 
need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative.  He withdrew 
his request for a hearing before the Board.

Accordingly, the Board will proceed to a decision.



Pertinent legal criteria

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact or chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2009).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted 
that "[u]nder the language of [38 U.S.C. § 1111], VA's burden 
of showing that the condition was not aggravated by service 
is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2009).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease. Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).


Analysis

First period of active duty service from April 1944 to 
January 1946 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), the medical evidence of record 
indicates multiple diagnoses of internal derangement of the 
right knee.  See, e.g., a VA MRI report dated in May 2005.   
Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address 
disease and injury separately.

Concerning in-service disease, a review of service treatment 
records during the Veteran's first period of military service 
reveals no complaints, treatment, or diagnosis of a right 
knee disability.  On the contrary, his December 1945 service 
separation examination report reveals that his bone, joints, 
and muscle were clinically evaluated as "NORMAL."  Further, 
the record does not reflect medical evidence showing any 
manifestations of arthritis of the right knee during the one-
year presumptive period or after separation from service.  
See 38 C.F.R. §§ 3.307, 3.309(a) (2009).   On the contrary, 
the record does not reflect any findings of arthritis until 
decades after the Veteran's separation from active service.  
Accordingly, Hickson element (2) is not met with respect to 
disease.
  
With respect to in-service injury, the Veteran testified that 
while exiting his bomber in 1944 or 1945, he fell out of the 
airplane and onto his knee and neglected to report the 
incident during his first period of active service.  See 
hearing transcript, April 19, 2005, p. 2.  Although the 
Veteran's service treatment records do not reflect an in-
service accident as reported by the Veteran, the Board notes 
that the Veteran is competent to attest to experiencing such 
an accident during service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional).  
Therefore, although the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, he is 
competent to report the circumstances of a fall during his 
first period of active military service.  There is nothing in 
the claims folder to suggest that the Veteran did not sustain 
the accident as described and the Board finds his testimony 
regarding the incident to be credible.  Accordingly, Hickson 
element (2) is met with respect to in-service injury.

Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence demonstrates that the Veteran's 
currently diagnosed right knee disability is unrelated to his 
first period of active military duty.  The only competent 
medical opinion of record concerning the issue of medical 
nexus is the report of the July 2009 VA examiner.  
Specifically, the examining VA orthopedist concluded, 
"[h]aving reviewed the record there is no evidence of any 
residual from service injury to [right knee strain, with 
arthritis]. "  His rationale was based on his finding that 
"[m]ore likely the current condition that is occurring is 
aging phenomenon."  

The July 2009 VA examination report appears to have been 
based upon thorough review of the record, thorough 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Additionally, in rendering his opinion, the VA 
examiner specifically considered the Veteran's reported in-
service injury when he fell out of the airplane bomber.  

While a May 2005 private medical record records that the 
Veteran has had knee problems since injuring his knee in 
service in 1944 and 1953, the notation appears to be a mere 
recitation of a veteran's self- reported lay history, and 
such a recitation does not constitute an actual medical 
opinion addressing either diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  The Board places 
greater probative value on the opinion reached by the VA 
orthopedist in 2009 which is based not only on an examination 
of the Veteran, but included a review of the Veteran's claims 
folder. 

The Board has considered the Veteran's statements regarding 
the etiology of his current right knee disability and the 
nexus between this disability and his injury during his first 
period of military service.  However, in the absence of 
evidence indicating that the Veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the etiology of any current right knee disability 
to be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see Espiritu v. Derwinski, 2 Vet. App. 491, 494-
95 (1992); see also 38 C.F.R. § 3.159(a)(1) (2009) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, 
the statements offered by the Veteran in support of his own 
claim are not competent medical evidence and do not serve to 
establish medical nexus.      

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  Although the Veteran stated that he has had 
problems with his right knee since his first period of 
military service, the Board notes that such a continuity of 
symptomatology is not supported the objective clinical 
evidence.  In this regard, the Veteran's service separation 
examination in December 1945 is silent for any findings 
pertaining to the right knee.  Furthermore, the first 
postservice evidence of complaint of, or treatment for, a 
right knee disability is dated in September 1951, when the 
Veteran entered his second period of active duty service.  
This was more than five years after the Veteran left his 
first period of active duty service in January 1946.  
Furthermore, a February 1952 service treatment record records 
a 2 year history of pain, tenderness, buckling, and locking 
of the right knee.  This record would place the onset of 
symptoms in approximately 1950, several years after his 
separation from his first period of active duty and before 
his second period of active service.  Similarly, the Veteran 
also reported in a June 1954 statement that he injured his 
right knee in July 1949, which was, however, more than three 
years after discharge.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].  

While the Veteran is competent to report a right knee injury 
during his first period of active duty, the Board notes that 
a right knee disability was not reported at the time of his 
service discharge.  Further, the July 2009 VA examiner 
specifically considered the Veteran's reported right knee 
injury, and concluded that no relationship existed between 
the right knee injury and the Veteran's current right 
disabilities.   In this regard, the examiner concluded that 
the Veteran's current right knee disability is due to aging, 
which contradicts any current assertion by the Veteran that 
his current right knee disability was manifested during his 
first period of active duty.  Therefore, the Board concludes 
that the preponderance of the evidence is against a finding 
of service connection based on either in-service occurrence 
or a continuity of symptomatology after service for the 
Veteran's first period of active duty.  



Second period of active military service from October 1951 to 
May 1953

The focus of this section of the decision is whether the 
Veteran's current right knee disabilities pre-existed his 
second period of service and if so whether it was aggravated 
by or due to service.  See 38 U.S.C.A. §§ 1111, 1153; 38 
C.F.R. §§ 3.304, 3.306.

As was noted above, the Board's first inquiry is whether the 
statutory presumption of soundness on enlistment has been 
rebutted.  The Veteran testified that while exiting his 
bomber in 1944 or 1945, he fell out of the airplane and onto 
his knee and neglected to report the incident during his 
first period of active service.  See hearing transcript, 
April 19, 2005, p. 2.  Further, he reported in a June 1954 
statement that he sustained a fall in July 1949 which 
required heat treatment, whirlpool therapy, and use of a 
brace for his right knee.   

While the Veteran's induction examination for his second tour 
of duty did not note a lower extremity disorder, or any other 
right knee defect, the Veteran noted the presence of an old 
knee injury.  Subsequent service treatment records contain 
reports of right knee pain, weakness, and instability.  
Furthermore, a January 1952 record indicates that the Veteran 
was placed on an L-2 profile for an old right knee injury, 
and a November 1952 record notes that the Veteran was placed 
on an L-3 profile for a right knee cartilage tear that was 
considered permanent in nature.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992); [Observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service).  The "L" is indicative of the "lower 
extremities."].  Similarly, the Veteran's May 1953 separation 
examination documented slight tenderness, right patella, and 
noted treatment in various orthopedic clinics in the Army for 
his right knee.  See VA Standard Forms 88 and 89, May 4, 
1953.

As noted above, although the Veteran's service treatment 
records do not reflect an in-service accident as reported by 
the Veteran, the Board notes that the Veteran is competent to 
attest to experiencing an accident during service.  See 
Jandreau, supra.  Therefore, although the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, he is competent to report the circumstances of 
falls prior to entry into his second period of service.  
There is nothing in the claims folder to suggest that the 
Veteran did not sustain the accidents as described.

The service treatment records as well as the Veteran's 
statements thus go beyond a mere "bare conclusion without a 
factual predicate in the record."  See Miller v. West, 11 
Vet. App. 345, 348 (1998).  The enlistment physical 
examination, the service treatment records, and the Veteran's 
report of right knee injuries prior to his second period of 
active duty indicate a long-standing knee problem on 
enlistment.  In fact, a February 1952 treatment record notes 
that the Veteran's had a history of right knee problems that 
predated his second period of active duty.  Furthermore, a VA 
examiner reviewed the Veteran's claims folder and examined 
the Veteran in September 1953 and concluded that the 
Veteran's right knee disability was related to his 1949 knee 
injury.  Accordingly, the Board concludes that the evidence 
clearly and unmistakably shows that a right knee disability 
pre-existed the Veteran's second period of active military 
service.  Accordingly, the statutory presumption of soundness 
is rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2009).

The Board must next determine whether the Veteran's pre-
existing right knee injury underwent an increase in severity 
during his second period of active military service, thereby 
triggering the presumption of aggravation.  See Maxson v. 
West, 12 Vet. App. 453 (1999) [the presumption of aggravation 
is generally triggered by evidence that a pre-existing 
disability has undergone an increase in severity in service]; 
see also Sondel v. West, 13 Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease. Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

There is only one medical opinion of record which addresses 
the matter of aggravation.  In particular, the July 2009 VA 
examiner concluded that "[n]o evidence of any permanent 
aggravation of any other [right knee] condition in service."  
His rationale was based on his finding that "[m]ore likely 
the current condition that is occurring is aging 
phenomenon."  Additionally, in rendering his opinion, the VA 
examiner specifically considered the Veteran's pre-existing 
right knee condition prior to his second period of active 
duty, in-service treatment for the right knee, and persistent 
knee pain subsequent to discharge.  

The July 2009 VA examination report therefore appears to have 
been based upon thorough review of the record, thorough 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history.  See Bloom, supra.  

The Board notes that while the VA examiner noted a review of 
the Veteran's claims folder, he did not specifically address 
the Veteran's placement on an L-2 profile in January 1952 and 
an L-3 profile in November 1952 during his second period of 
active duty.  Although the profiles are evidence to be 
considered, in and of itself they are not indicative of 
aggravation beyond the natural progress of the disease.  In 
any event, the Veteran's May 1953 separation examination 
documented an L-1 profile for the lower extremities 
suggesting improvement since January 1952 and November 1952.  

The Veteran has not submitted a medical opinion to contradict 
the VA examiner's opinion.  The Veteran has been accorded 
ample opportunity to present competent medical evidence in 
support of his claim.  He has failed to do so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].  The only 
other evidence in the claims file alleging that the Veteran's 
pre-existing back injury was aggravated during service 
consists of the Veteran's own statements. It is well settled, 
however, that lay persons without medical training, such as 
the Veteran, are not qualified to render medical opinions 
regarding matters such as diagnosis of disease, which call 
for specialized medical knowledge.  See Moray and Espiritu, 
both supra.  The Veteran's statements are therefore 
outweighed by the opinion reached by the VA examiner.  

As noted above, in September 1953 the Veteran was provided a 
VA examination.  The VA examiner noted the Veteran's 
complaints of right knee pain and swelling, as well as the 
Veteran's report of the right knee injury in 1949.  Upon 
physical examination of the Veteran's right knee, the VA 
examiner reported full range of motion, no crepitation, 
normal station and gait, no swelling, no muscle atrophy, a 
slight increase in medial motion, and slight instability.  
Further, an X-ray report of the Veteran's right knee revealed 
no evidence of osseous or articular pathology.  The VA 
examiner diagnosed the Veteran with internal derangement of 
the right knee, secondary to the Veteran's injury in 1949 and 
symptomatic in his second period of military service.  

Although the September 1953 VA examiner documented the 
Veteran's complaints and examined the Veteran's right knee, 
he failed to provide an opinion as to whether the Veteran's 
internal derangement of the right knee was aggravated during 
his second period of active duty.  As such, the Board finds 
that the September 1953 VA examination report, while 
probative in that the examiner opined that the Veteran had a 
right knee disability dating from 1949, is of no probative 
value in determining whether the Veteran's pre-existing right 
knee injury was aggravated by his second period of military 
service since it does not address that issue.  

Accordingly, because the evidence of record indicates that 
there was no increase in disability during the Veteran's 
second period of active duty service, the Board finds that 
the presumption of aggravation is not for application.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

As a final matter, the Board reiterates that with respect to 
the one year presumptive period for arthritis found in 38 
C.F.R. § 3.309(a), the evidence indicates arthritis in the 
right knee was initially diagnosed decades after service.  
Accordingly, service connection on a presumptive basis is not 
warranted. 



Conclusion

For reasons and bases stated above, the Board concludes that 
a preponderance of the evidence is against the Veteran's 
claim.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for right knee disability is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


